2013 UT App 252
_________________________________________________________

              THE UTAH COURT OF APPEALS

  STATE OF UTAH, IN THE INTEREST OF K.M., I.R., N.M., G.C., AND
           D.M., persons under eighteen years of age.

                             K.M.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20130549‐CA
                      Filed October 18, 2013

     Third District Juvenile Court, West Jordan Department
             The Honorable Elizabeth A. Lindsley
                           No. 1056912

            Richard K. Clark, Attorney for Appellant
        John E. Swallow and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES JAMES Z. DAVIS, CAROLYN B. MCHUGH, AND
                    J. FREDERIC VOROS JR.



PER CURIAM:

¶1    K.M. (Mother) appeals the juvenile court’s June 5, 2013 order
terminating her parental rights. We affirm.

¶2    Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that she is an unfit
parent. Mother also asserts that there was insufficient evidence to
support the juvenile court’s determination that the Division made
                             In re K.M.


reasonable efforts to provide her with reunification services. In
order to overturn the juvenile court’s decision as to the sufficiency
of the evidence, “[t]he result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. The juvenile court is in the best position to
weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10‐12, 37 P.3d 1188. We “review the juvenile court’s factual
findings based upon the clearly erroneous standard.” In re E.R.,
2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     The juvenile court determined that Mother is an unfit or
incompetent parent pursuant to Utah Code section 78A‐6‐507(1)(c),
and that it is strictly necessary to terminate Mother’s parental
rights. See Utah Code Ann. § 78A‐6‐507(1)(c) (LexisNexis 2013).
Utah Code section 78A‐6‐508(2)(a) provides that in determining
whether a parent is unfit, the juvenile court shall consider whether
a mental deficiency renders the parent unable to care for the
immediate and continuing physical or emotional needs of a child
for extended periods of time. See id. § 78A‐6‐508(2)(a). Section 78A‐
6‐508(2)(c) provides that the juvenile court’s determination that a
parent is unfit may also be supported by a parent’s habitual use of
intoxicating liquors or controlled substances. See id. § 78A‐6‐
508(2)(c).

¶4     The record supports the juvenile court’s determination that
Mother is an unfit parent due to her significant cognitive
limitations, which render her unable to care for her children’s




20130549‐CA                       2                2013 UT App 252
                             In re K.M.


physical and emotional needs for extended periods of time. In
addition to Mother’s cognitive limitations, the record demonstrates
that Mother has a history of methamphetamine use and that she
continues to struggle with substance abuse. Mother fails to
demonstrate that the juvenile court erred by determining that she
is an unfit parent.

¶5     The record also supports the juvenile court’s determination
that the Division made reasonable efforts to provide reunification
services in accordance with Utah Code section 78A‐6‐507(3)(a).
Mother received services including, but not limited to,
psychological assessments, substance abuse assessments, child and
family team meetings, peer parenting, supervised visitation, and
therapeutic assistance for her visits with her children. The record
indicates that Mother failed to comply with all of her services and
that she failed to comply with the recommendations from all of her
assessments. The juvenile court determined that it would take
years of intensive services for Mother to be capable of properly
parenting her children, but that even with years of further services,
there were no assurances of success given Mother’s substantial
cognitive limitations. Mother fails to demonstrate that the juvenile
court erred by determining that she was provided with reasonable
services.

¶6     Mother next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in the
children’s best interest to terminate Mother’s parental rights. If the
juvenile court determines that there are sufficient grounds to
terminate parental rights, in order to actually do so, the court must
next find that the best interests and welfare of the child are served
by terminating the parent’s parental rights. See In re R.A.J., 1999 UT
App 329, ¶ 7, 991 P.2d 1118. Furthermore, “when a foundation for
the [juvenile] court’s decision exists in the evidence, an appellate
court may not engage in a reweighing of the evidence.” In re B.R.,
2007 UT 82, ¶ 12.

¶7      In conducting the best interest analysis, the juvenile court
first determined that Mother was an unfit parent due to a mental




20130549‐CA                       3                2013 UT App 252
                             In re K.M.


deficiency that rendered her unable to care for her children for
extended periods of time. Additionally, the juvenile court found
that Mother has a history of substance abuse, which renders her
unfit as a parent. The juvenile court also determined that although
Mother loves her children, the factors that render her unfit prevent
her from giving the children the special structure and supervision
the children require.

¶8      Conversely, the children are receiving the special care and
structure that they require in their current placements. The juvenile
court determined that in order for these children to succeed, they
must have a caregiver that can provide a safe and highly structured
environment with very firm boundaries. This level of care in being
met in the children’s current placements. D.M. and G.C. are in legal
risk home where their needs are being met, they are loved, and
their foster parents wish to adopt them. N.M. has been placed in a
loving home where the parents have extensive skills to meet her
special needs.

¶9     I.R. and K.A. have also been placed with loving foster
parents that are also meeting their special needs. K.A.’s foster
parents indicated that they are currently leaving the option of
adoption open, but that they would rather have K.A. stay in their
home than go anywhere else. I.R. has also made tremendous
progress in his foster home where he has learned to show affection
and he has made vast improvements at school. Mother fails to
demonstrate that the juvenile court’s determination that it is in the
children’s best interests to terminate Mother’s parental rights is
against the clear weight of the evidence.

¶10    Accordingly, the juvenile court’s order is affirmed.




20130549‐CA                      4                2013 UT App 252